                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    RICHARD N. BELL,                                 )
                                                     )
            Plaintiff,                               )     Civil Action No. 5: 18-02-DCR
                                                     )
    V.                                               )
                                                     )
    STARTUP PRODUCTION, LLC, et al.,                 )     MEMORANDUM OPINION
                                                     )         AND ORDER
           Defendants.                               )

                                     ***    ***   ***    ***

         This case involves the use of a copyrighted photograph of the Indianapolis skyline.

[Record No. 1] Plaintiff Richard Bell contends that he took the subject photo and that

Defendant Startup Production, LLC created a website for Defendant Upscale Furniture, LLC

that published the photo for advertising purposes, infringing on his copyright in violation of

17 U.S.C. § 101 et seq. [Id.] The parties filed cross motions for summary judgment pursuant

to Rule 56 of the Federal Rules of Civil Procedure. [Record Nos. 30, 32]

         Because Bell owns the copyright of the photo, the defendants have not established

judicial estopped applies. Genuine issues of material fact also remain regarding whether the

defendants copied the photo. As a result, the defendants’ motion for summary judgement will

be denied. Bell’s motion be granted, in part, and denied, in part.

                                    I.     BACKGROUND

         Bell took a photograph of the Indianapolis skyline in 2000 and posted it online. [Record

No. 32-2, p. 2] The defendants contend that the photo was posted on Pinterest by the City of

Indianapolis and does not bear a copyright notice or identify Bell. [Record No. 30, p. 5 n.3]

                                               ‐1-
 
Bell asserts he first published the photo on webshots.com and later published it on

richbellphotos.com. [Record No. 32-1, p. 2] Commercial licenses of the photo have been sold

through these sites since around 2004. [Record No. 30-10, p. 96]

       Bell’s wife filed for divorce on November 26, 2008. [Record No. 32-2, p. 4] The

divorce proceedings required that each spouse complete a financial declaration. [Id.] Each

spouse had copyrights but neither listed their respective copyrights in their financial

declarations. [Id., at p. 5] The marital assets listed in the financial declarations were divided

between the spouses consistent with the divorce proceedings. [Id.]

       Bell registered the photograph with the United States Copyright Office on August 4,

2011. [Id., at p. 2] He used a reverse-image search engine in 2017 and discovered the

photograph on Upscale’s website at http://upscale-furniture.com/indianapolis-in. [Id.] Bell

subsequently notified Upscale of his copyright and demanded that it pay for the unauthorized

use of the photo. [Id., at 3] Upscale accessed Bell’s website and paid $200 for a commercial

license of the photograph bearing the copyright notice after receiving Bell’s notice of

infringement. [Id., at 3; Record No. 30-7] The license states it is a “perpetual, nonexclusive,

nontransferable worldwide license to the accompanying image.” [Record No. 30-9] The

accompanying image was the photograph of the Indianapolis skyline which included the

copyright notice. [Id.]

       Counsel contacted Bell after purchasing the license and informed him of the

defendant’s position: that the license was retroactive and relieved the defendants from any

liability for copyright infringement. [Record No. 32-2, p. 3-4] Bell subsequently returned the

$200, terminated the license, and demanded that the defendants remove the photograph from

Upscale’s website. Upscale refused to cancel the purchase. [Id., p. 4; Record No. 30-8]
                                               ‐2-
 
       Startup created Upscale’s website and maintains certain access and control over the

site. [Record Nos. 30-5, p. 1-2] The defendants assert that an individual identified as Alison

Peterson uploaded the photo to Upscale’s website and that she was never employed by Startup

or Upscale. [Record No. 30, p. 10]

                             II.     STANDARD OF REVIEW

       Summary judgment is appropriate when there are no genuine disputes regarding any

material facts and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Chao v. Hall Holding Co., 285 F.3d

415, 424 (6th Cir. 2002). A dispute over a material fact is not “genuine” unless a reasonable

jury could return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986). The determination must be “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Anderson, 477 U.S. at 251-52; see Harrison v. Ash, 539 F.3d 510,

516 (6th Cir. 2008).

       The Court views all the facts and draws all inferences from the evidence in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). “The standards upon which the court evaluates the motions for

summary judgment do not change simply because the parties present cross-motions.” Taft

Broadcasting Co. v. U.S., 929 F.2d 240, 248 (6th Cir. 1991).

                                     III.   DISCUSSION

       A. Copyright Infringement

       “If a person, without authorization from the copyright holder, puts a copyrighted work

to a use within the scope of [an exclusive right], he infringes the copyright.” Twentieth Century
                                               ‐3-
 
Music Corp. v. Aiken, 422 U.S. 151, 155 (1975). These exclusive rights include rights to

reproduce the copyrighted work through copies and to distribute copies of the work to the

public. Aiken, 422 U.S. at 154-55 (citing 17 U.S.C. § 106). “To succeed in a copyright

infringement action, a plaintiff must establish that he or she owns the copyrighted creation,

and that the defendant copied it.” Kohus v. Mariol, 328 F.3d 848, 853 (6th Cir. 2003); see also

Feist Publ’ns., Inc. v. Rural Tel. Servs., Inc., 499 U.S. 340, 361 (1991).

              The defendants assert that the plaintiff is judicially estopped from asserting ownership

of the copyright and that “there are no facts to establish that Startup and/or Upscale copied the

‘Indianapolis Photo.’” [Record No. 30, p. 6]

                             1. Copyright Ownership

              Ownership of a copyright initially vests with the author of the work. 17 U.S.C. §

201(a). The defendants do not assert that the plaintiff does not own the copyright.1 Instead,

they contend that he is judicially estopped from asserting ownership because it is undisputed

that he did not list the copyright as an asset in his divorce proceedings. [Record No. 30]

              The Supreme Court has identified three considerations that are typically relevant in

determining whether judicial estoppel should apply: (1) “a party’s later position must be clearly

inconsistent with its earlier position”; (2) “whether the party has succeeded in persuading a

court to accept that party’s earlier position, so that judicial acceptance of an inconsistent

position in a later proceedings would create the perception that either the first or the second

                                                            
1
  There is a copyright action currently pending in the Southern District of Indiana involving the
same photo of the Indianapolis skyline as this action. Bell v. Maloney, 1:16-cv-01193-RLY-DLP
(S.D. Ind.). However, the defendant in Maloney argued that Bell does not own the copyright
because the photo was a work made for hire since “his act of taking the Indianapolis Photo was
incidental and ancillary to his role as a partner in the firm.” Id. (No. 55) The court held a bench
trial on July 24, 2018 and the case is pending. Id. (No. 80)
                                                               ‐4-
 
court was misled”; and (3) “whether the party seeking to assert an inconsistent position would

derive an unfair advantage or impose an unfair detriment on the opposing party if not

estopped.” New Hampshire v. Maine, 532 U.S. 742, 750-51 (2001).

       Judicial estoppel does not apply where the prior inconsistent position occurred because

of “mistake or inadvertence.” Browning v. Levy, 283 F.3d 761, 776 (6th Cir. 2002); see also

New Hampshire, 532 U.S. at 753. The Sixth Circuit also considers an absence of bad faith in

determining judicial estoppel. Eubanks v. CBSK Fin. Grp., Inc., 385 F.3d 894, 895 (6th Cir.

2004). Additionally, judicial estoppel is “an equitable doctrine invoked by the court at its

discretion.” New Hampshire, 532 U.S. at 750.

       The plaintiff argues that judicial estoppel does not apply because his silence regarding

the copyright during the divorce proceeding was inadvertent. While the plaintiff and his ex-

wife’s respective copyrights were not disclosed in the divorce proceeding, the plaintiff asserts

he “simply was unaware at the time of his divorce that he had an obligation to list the

copyrights to the photographs he had taken during the marriage, and neither he nor his wife

included any copyright interests in their respective financial declarations.” [Record No. 32-1,

p. 22] Thus, he contends that he “did not intentionally hide any assets in the divorce

proceeding, and neither the Indiana state court nor Plaintiff’s former spouse has ever suggested

as much,” so there was not an “intentional misrepresentation to any court.” [Record No. 32-

1, p. 25] Further, “while both Plaintiff and his wife were well-aware of the other’s photographs

taken during the marriage, it never occurred to Plaintiff (or, presumably, his wife) to include

copyrights in financial declarations of marital assets.” [Record No. 42, p. 7]

       The defendants do not directly address the plaintiff’s assertion that the omission of the

copyright in the divorce proceeding was due to mistake or inadvertence. They assert instead
                                              ‐5-
 
that the Court should disregard the plaintiff’s declaration because he “offered no material

support for these claims; instead, he offered only speculation regarding what Ms. Nancy Bell

knew regarding the Photo.”        [Record No. 40, p. 3] (citing Bell v. Halcyon Business

Publications Inc., 2018 WL 2364091 *1 n. 3 (S.D. Ind. 2018)). However, the court in Halcyon

did not consider representations made by the plaintiff because they were unsupported by

personal knowledge. 2018 WL 2364091 *1 n.3.

       In the present case, it is likely that the plaintiff has personal knowledge regarding

whether his ex-wife was aware of his photos taken during the marriage. For example, the

plaintiff states in his affidavit that he had large prints of the photo displayed in his home and

his office which his ex-wife had seen, so the Court will not disregard the plaintiff’s assertions.

Judicial estoppel is not applicable because the plaintiff’s omission was due to mistake or

inadvertence and the defendants do not assert the omission was made in bad faith.

       But even if the omission was not due to mistake or inadvertence, the defendants fail to

successfully assert the three considerations enumerated by the Supreme Court in New

Hampshire. First, the plaintiff’s present assertion that he owns the copyright is not clearly

inconsistent with his earlier position because he was silent regarding his ownership of the

copyright in the divorce proceedings. The cases cited by the defendants applying judicial

estoppel due to assertions made in previous divorce proceedings are not binding and are

distinguishable. Kale v. Obuchowski, 985 F.2d 360 (7th Cir. 1993); Finley v. Kesling, 433

N.E.2d 1112 (Ill. App. Ct. 1982); Ellis v. Keystone Constr. Corp., 82 N.E.3d 920 (Ind. App.

2017). In Kale and Finely the individuals explicitly denied an interest in the assets at issue

during their divorce proceedings. Here, however, the plaintiff was silent regarding the

copyright. Kale, 985 F.2d 360; Finley, 433 N.E.2d 1112. Ellis is distinguishable because Ellis
                                               ‐6-
 
and his ex-wife “intentionally left the Keystone interest out of the settlement agreement

because they did not want to delay the dissolution proceedings.” 82 N.E.3d at 926. The

defendants have not asserted any facts indicating the plaintiff intentionally omitted the

copyright from the divorce proceedings to receive some benefit.

       Instead, the plaintiff claims he was unaware that he had an obligation to list the

copyrights and neither he nor his wife disclosed any of their respective copyrights in their

financial declarations. [Record No. 32-2, pp. 5-6] And while an omission can constitute a

clearly inconsistent position, it is not necessarily tantamount to an acknowledgement.

Reynolds v. C.I.R., 861 F.2d 469, 474 (6th Cir. 1988) (citing Oneida Motor Freight v. United

Jersey Bank, 848 F.2d 414, 419 (3d Cir. 1988)). Silence does not compel the conclusion that

the plaintiff does not own the copyright. Oneida, 848 F.2d at 419. Therefore, even if the

plaintiff’s silence is viewed as being clearly inconsistent with his present claim, the

defendants’ assertion that the plaintiff’s prior silence should be viewed as an acknowledgement

that he doesn’t own the copyright is directly contrary to Oneida.

       Second, there would be no perception that this Court or the Indiana state court was

deceived. While it is well-settled in Indiana “that in a dissolution action, all marital property

goes into the marital pot for division,” the plaintiff’s and his ex-wife’s respective copyrights

were not before the divorce court. Falatovics v. Falatovics, 15 N.E.3d 108, 110 (Ind. App.

2014) (citing Ind. Code § 31-15-7-4(a)). The Indiana state court simply did not address the

ownership of the copyright because the plaintiff did not explicitly deny ownership of the

copyright. Instead, he was simply silent on the issue during the divorce proceedings.

       Finally, the plaintiff would not obtain an unfair advantage against the defendants

because he is simply asserting ownership of the copyright. The assertion of ownership does
                                               ‐7-
 
not give the plaintiff an unfair advantage in this action because the defendants had the

opportunity to refute his ownership. But instead, they decided to only argue judicial estoppel.

Additionally, there would be no unfair detriment to the defendants because they do not contend

that they relied on the plaintiff’s silence in the divorce proceeding prior to posting the photo

on their website.

       The defendants have not successfully asserted any of the three considerations identified

by the Supreme Court for judicial estoppel to apply. New Hampshire, 532 U.S. at 750-51.

Summary judgment is appropriate in favor of the plaintiff regarding ownership of the copyright

because the defendants’ only competing argument regarding is based on judicial estoppel.

              2. Copying

       “[W]here there is no direct evidence of copying, a plaintiff may establish ‘an inference

of copying by showing (1) access to the allegedly-infringed work by the defendant(s) and (2)

a substantial similarity between the two works at issue.’” Kohus v. Mariol, 328 F.3d 848, 853-

54 (6th Cir. 2003) (quoting Ellis v. Diffie, 177 F.3d 503, 506 (6th Cir. 1999)). “Access is

proven when the plaintiff shows that the defendant had an opportunity to view or to copy

plaintiff’s work.” Murray Hill Publications, Inc. v. Twentieth Century Fox Film Corp., 361

F.3d 312, 316 (6th Cir. 2004) (quoting Glanzmann v. King, 8 U.S.P.Q.2d 1594, 1595 (E.D.

Mich. 1988)). And a mere possibility of access is insufficient. Id. Instead, “[a] plaintiff must

establish that defendant(s) had a reasonable possibility to view plaintiff’s work.” Id. (internal

quotations and citations omitted). “[W]here the plaintiff cannot prove access, the copyright

infringement claim can still succeed, but only by proof of a higher level of similarity than the

merely substantial.” Id. at 317. “The quantum of similarity that will substitute for proof of



                                               ‐8-
 
access is ‘striking similarity.’” Id. “Such striking similarity precludes the possibility of

independent creation.” Id.

       The defendants attached a screenshot of an internet search for “Indianapolis skyline

canal” in their motion for summary judgment and concede that the plaintiff’s photo is one of

the first images returned by the search. [Record No. 30-2; Record No. 30, p. 5 n. 3] The search

is likely sufficient to demonstrate the defendants had access to the photo because it shows the

defendants had a reasonable possibility to view the photo. If the search is not enough to show

access, the plaintiff can still establish copying if he can demonstrate striking similarity between

his photo and the one posted on Upscale’s website.

       “Because substantial similarity is often an extremely close question of fact” summary

judgment is often not appropriate in copyright infringement cases. Jones v. Blige, 558 F.3d

485, 490 (6th Cir. 2009). However, a “court may compare the two works and render a

judgment for the defendant on the ground that as a matter of law a trier of fact would not be

permitted to find substantial similar.” Id. (internal quotations and citations omitted).

       Summary judgment is not appropriate in the present case because a reasonable trier of

fact could determine the defendants had access and the photos are substantially similar.

Additionally, if a reasonable trier of fact determines the defendants did not have access, they

could reasonably find the photo on Upscale’s website and the plaintiff’s photo are strikingly

similar.

       Further, the defendants assert that the plaintiff produced absolutely no evidence that

they copied his photo. They claim that the only evidence the plaintiff provided of copying was

a screenshot of Upscale’s website. However, the screenshot can be viewed as evidence that



                                                ‐9-
 
the defendants copied his photo because the plaintiff’s photo and the photo posted on Upscale’s

website in the screenshot could reasonably be viewed as substantially or strikingly similar.

       Finally, the defendants contend they did not copy the photo because their records

indicate Peterson uploaded the photo. The defendants further assert that Peterson was not an

employee of Startup and Upscale did not put the Photo on its website. [Record No. 30, p. 20]

The plaintiff argues that,

       more than likely, if Ms. Peterson was not technically Startup’s ‘employee,’ she
       assisted either Startup or Upscale in the design or maintenance of the website.
       It is simply not plausible to believe that someone unconnected to either party
       somehow obtained security credentials access to the website and inserted the
       Photograph without either Defendant’s oversight or consent.

[Record No. 32-1, p. 11] The plaintiff also argues that Startup’s website indicates Peterson

was the manager of work done on a website for a different client of Startup. [Id.] There is a

dispute of material fact on this issue because the parties disagree over the extent of control the

defendants may have had over Peterson.

       In short, summary judgement is not appropriate regarding this issue. There are genuine

issues of material fact regarding whether: (i) the defendants had access to the photo, (ii) the

plaintiff’s photo and the photo on the website are substantially or strikingly similar, and (iii)

the defendants had any control over Peterson’s uploading the photo to Upscale’s website.

       B. Vicarious Liability

       If the defendants did not directly copy the photo, the defendants can still be vicariously

liable for copyright infringement. Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S.

417, 435 (1984); see also Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913,

930 (2005). To establish vicarious liablity, the plaintiff must prove that the defendants

received a financial benefit from the direct infringement and had the right and ability to stop
                                              ‐10-
 
or limit the infringement but did not.       Grokster, 545 U.S. at 930; Perfect 10, Inc. v.

Amazon.com, Inc., 508 F.3d 1146, 1173 (9th Cir. 2007); Corbis Corp. v. Starr, 2009 WL

2901308 at *3 (N.D. Ohio 2009). “The use of copyrighted images to help draw customers can

constitute a financial benefit.” Corbis, 2009 WL 2901308 at *3 (citing Perfect 10, Inc. v.

Google, Inc., 416 F. Supp. 2d 828, 857 (C.D. Cal. 2006)).

       Startup received a financial benefit from the infringement because it were being paid

to design the website for Upscale. Upscale received a financial benefit because the photo was

being used to draw customers to its store. [Record No. 16, p. 5] Startup also had access and

control of Upscale’s website to create, maintain, and edit the site’s content. [Record No. 30-

5, p. 1-2] There is a question of material fact regarding how much control Upscale had of its

website because while it owned the site and paid Startup to manage it, it is unclear how much

influence Upscale had over the site. Additionally, there is a question of material fact regarding

how much control the defendants had over Peterson. These issues preclude summary judgment

on the question of vicarious liability.

       C. Upscale’s License

       The defendants next argue that Upscale purchased a license to use the photo and that

the license was retroactive because its terms indicate it was perpetual. There is no legal

prohibition of retroactive licenses if it is authorized by the rights holder. Spinelli v. National

Football League, 96 F. Supp. 3d 81, 123-24 (S.D.N.Y. 2015) (citing Wu v. Pearson Educ. Inc.,

2013 WL 145666 at *4 (S.D.N.Y. 2013)). But see Davis v. Bilge, 505 F.3d 90, 104 (2d Cir.

2007) (addressing retroactive copyrights in the context of co-owners and holding that a license

or agreement in copyright can only act prospectively). Therefore, the Court must determine

whether the plaintiff authorized a retrospective license.
                                              ‐11-
 
       State contract law governs the interpretation of licenses. Cincom Sys., Inc. v. Novelis

Corp., 581 F.3d 431, 437 (6th Cir. 2009).

       The primary object in construing a contract or compromise settlement
       agreement is to effectuate the intentions of the parties. Any contract or
       agreement must be construed as a whole, giving effect to all parts and every
       word in it if possible.

       Where a contract is ambiguous or silent on a vital matter, a court may consider
       parol and extrinsic evidence involving the circumstances surrounding the
       execution of the contract, the subject matter of the contract, the objects to be
       accomplished, and the conduct of the parties.

Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 384-85 (Ky. App. 2002)

(citations and internal quotations omitted).

       The parties agree Kentucky law applies to the present case. [Record No. 30, p. 21 n.

57; Record No. 32-1, p. 14] “A contract is ambiguous if a reasonable person would find it

susceptible to different or inconsistent interpretations.” Cantrell, 94 S.W.3d at 385. An

ambiguous contract may be construed against the drafter only as a last resort if extrinsic

evidence does not provide an answer. Mudd v. Mudd, No. 2004-CA-001118-MR, 2005 WL

2807042 at *3 (Ky. Ct. App. Oct. 28, 2005). The plaintiff asserts “perpetual” does not mean

“retrospective”, while the defendants contend perpetual means for all time making the license

retrospective. Because perpetual is not defined in the agreement and is ambiguous, the Court

may use extrinsic evidence to interpret the meaning of term.

       Plain terms of a contract will be given their usual meaning. O’Bryan v. Massey-

Ferguson, Inc., 413 S.W.2d 891, 893 (Ky. Ct. App. Nov. 23, 1966) (citing Bays v. Mahan, 362

S.W.2d 732 (Ky. Ct. App. Dec. 7, 1962)). “Perpetual” is defined by Merriam-Webster’s

dictionary as “continuing forever,” “valid for all time,” or “holding something for life or for

an    unlimited    time.”         Merriam-Webster’s      Dictionary,    https://www.merriam-
                                               ‐12-
 
webster.com/dictionary/perpetual. Alternatively, Black’s Law Dictionary defines “perpetual”

as “never ceasing; continuous; enduring; lasting; unlimited in respect of time; continuing

without     intermission        or   interval.”          Black’s    Law      Dictionary      Free,

https://thelawdictionary.org/perpetual/ (2nd ed.). These definitions exemplify that perpetual

is generally used to describe something that begins at a specific point and continues

indefinitely. Therefore, the Court concludes that the usual meaning of perpetual does not

include application retroactivity.

       The defendants argue that the plaintiff granted at least one retroactive license in the past

so the present license is retrospective. [Record No. 40, p. 8] However, the plaintiff explicitly

granted a retroactive license as a settlement with Midwest User Group, indicating that he knew

how to grant a retroactive license if that was his intent. [Record No. 30-17] The plaintiff

agreed to settle with Midwest User Group and “retroactively grant [them] full rights to use the

photo as [Bell] see[s] fit without the need to pay [Bell] anything further now or in the future.”

[Id.] Therefore, Midwest User Group paid for the license with the mutual understanding that

it was a retroactive license.

       The defendants here provide no indication that the plaintiff informed them that the

license they purchased was retroactive and settled their past infringement. Thus, the Midwest

User emails are distinguishable. The plaintiff’s explicit grant of a retroactive license as a

settlement with a different party does not mean he intended for the license in the present case

to be retroactive. Because the extrinsic evidence indicates the license was not intended to be

retroactive, summary judgment is granted in favor of the plaintiff regarding the license.

                                     IV.    CONCLUSION

       For the reasons discussed above, it is hereby
                                                  ‐13-
 
       ORDERED as follows

       1.      The defendants’ motion for summary judgment [Record No. 30] is DENIED.

       2.      The plaintiff’s motion for summary judgment [Record No. 32] is GRANTED,

in part, and DENIED, in part.

       3.      Summary judgment is GRANTED in Plaintiff Bell’s favor regarding the

question of whether he owned the copyright. The Court further concludes that the defendants

did not obtain a retroactive license.

       4.      Summary judgment is DENIED with respect to the issues of copying and

vicarious liability.

       Dated: November 20, 2018.




                                           ‐14-
 
